DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, 
Though Yu et al., (US 2021/0182600 A1), part of the prior art made of record, teaches concept drift in paragraph [0031], sliding windows of data in paragraph [0067], and training with data streams in paragraph [0068].
Though Walters et al., (US 2020/0012900 A1), part of the prior art made of record, teaches training with detecting of data drift in paragraph [0011] through the detection of drift based on a difference in a trained model parameter, and the use of kernel density in paragraphs [0049] and [0050] through the use of a kernel density estimator for training.
Though Moreira-Matias et al., (US 2018/0075362 A1), part of the prior art made of record, teaches the use of error with window instances of data in paragraph [0078] through the use of representing errors of a model during time period window sizes.
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“every preconfigured period of time, performing by the processor: (i) obtaining a window of 'n' instances from the data stream having a portion of the in' instances as reliable labels; (ii) computing posterior distribution of the reliable labels of the portion of the -n' instances; and (iii) operating a Drift-Detection (DD) module, said DD module is configured to:
a. operating a kernel density estimation on the computed posterior distribution for sensitivity control of the DD module;
b. operating an error rate function on the estimated kernel density to yield an error value; and
c. training an incremental estimator module, according to the kernel density estimation;
when the error value is not above a preconfigured drift threshold repeat operations (i) through (iii), else when the error value is above the preconfigured drift threshold, at least one real concept drift related action takes place.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of concept drift, data streams, kernel density with training, and error with window instances of data, it does not teach where during every preconfigured period of times, performing by the processor: (i) obtaining a window of 'n' instances from the data stream having a portion of the in' instances as reliable labels; (ii) computing posterior distribution of the reliable labels of the portion of the -n' instances; and (iii) operating a Drift-Detection (DD) module, said DD module is configured to:
a. operating a kernel density estimation on the computed posterior distribution for sensitivity control of the DD module;
b. operating an error rate function on the estimated kernel density to yield an error value; and
c. training an incremental estimator module, according to the kernel density estimation;
when the error value is not above a preconfigured drift threshold repeat operations (i) through (iii), else when the error value is above the preconfigured drift threshold, at least one real concept drift related action takes place.
Dependent claim(s) 2-12 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-12 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al., (US 2021/0182600 A1), part of the prior art made of record, teaches concept drift of claim 1 in paragraph [0031], sliding windows of data of claim 1 in paragraph [0067], and training with data streams of claim 1 in paragraph [0068].
Walters et al., (US 2020/0012900 A1), part of the prior art made of record, teaches training with detecting of data drift of claim 1 in paragraph [0011] through the detection of drift based on a difference in a trained model parameter, and the use of kernel density in paragraphs [0049] and [0050] through the use of a kernel density estimator for training.
Moreira-Matias et al., (US 2018/0075362 A1), part of the prior art made of record, teaches the use of error with window instances of data of claim 1 in paragraph [0078] through the use of representing errors of a model during time period window sizes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124